Name: Commission Regulation (EEC) No 2170/88 of 20 July 1988 fixing the sluice-gate prices and levies on pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/32 Official Journal of the European Communities 21 . 7. 88 COMMISSION REGULATION (EEC) No 2170/88 of 20 July 1988 fixing the sluice-gate prices and levies on pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 3906/87 (2), and in particular Articles 8 and 12 ( 1 ) thereof, Whereas a levy fixed quarterly in advance must be charged on imports into the Community for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 ; whereas levies were last fixed by Commission Regulation (EEC) No 1065/88 (3) for the period 1 May to 31 July 1988 and levies must therefore be fixed anew for the period 1 August to 31 October 1988 ; Whereas the levy on pig carcases is made up of two components ; Whereas the first component must be equal to the diffe ­ rence between prices within the Community and on the world market for the quantity of feed grain specified in Article 1 of Council Regulation (EEC) No 2764/75 of 29 October 1975 laying down the rules for calculating a component of the levy on pig carcases (4), as last amended by Regulation (EEC) No 4160/87 (^ the composition whereof is indicated therein ; Whereas the value within the Community for that quan ­ tity of feed grain must be determined in accordance with Article 2 of Regulation (EEC) No 2764/75 ; whereas the value for the like quantity on the world market must be determined in accordance with Article 3 thereof ; Whereas the said Article 3 provides that the prices for each type of feed grain on the world market shall be equal to the average of the cif prices of such cereal ; whereas the cif prices shall be determined for the period of five months ending one month before the quarter in respect of which the said component is calculated ; whereas that period is 1 February to 30 June 1988 ; Whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable for the four quarters to 1 May in each year ; Whereas the levies on the products specified in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 2759/75 other than pig carcases must be derived from the levy on pig carcases on the basis of the coefficients fixed for such products pursuant to Article 10 (4) of Regulation (EEC) No 2759/75 in Annex I to Commission Regulation (EEC) No 3944/87 of 21 December 1987 fixing coefficients for calculating levies on pigmeat products, amending the Annex to Council Regulation (EEC) No 950/68 on. the Common Customs Tariff and repealing Regulation (EEC) No 747/79 (&lt;); Whereas the levies on the products specified in Article 1 ( 1 ) (c) of Regulation (EEC) No 2759/75 are made up of two components ; Whereas the first component must be derived from the levy on pig carcases on the basis of the coefficients fixed in Annex II to Regulation (EEC) No 3944/87 ; Whereas the second component must be equal to 7 %, and for products falling within CN code ex 1602 to 10 %, of the average offer prices for imports during the 12 months to 1 May ; whereas these averages should be determined bearing in mind all the information available relating to imports into the Community from third coun ­ tries, taking into account the representative character of prices ; Whereas, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 1602 10 00, 1602 20 90 and 1 602 90 10 in respect of which the rate of duty has been bound with GATT, the levies must not exceed the amount resulting from that binding ; Whereas, for pig carcases and other products referred to in Article 1 of Council Regulation (EEC) No 2766/75 of 29 October 1975 establishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate price for pig carcases Q, as last amended by Regulation (EEC) No 3906/87, the sluice-gate prices must be fixed in advance for each quarter ; whereas sluice-gate prices were last fixed by Regulation (EEC) No 1065/88 for the period 1 May to 31 July 1988 and prices must therefore be fixed anew for the period 1 August to 31 October 1988 ; Whereas the sluice-gate price for pig carcases is made up of three components ;(' OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 370, 30. 12. 1987, p . 11 . (3) OJ No L 104, 23. 4. 1988, p. 14. (4) OJ No L 282, 1 . 11 . 1975, p . 21 . 0 OJ No L 392, 31 . 12. 1987, p . 46. (*) OJ No L 373, 31 . 12. 1987, p. 25. 0 OJ No L 282, 1 . 11 . 1975, p. 25. 21 . 7. 88 Official Journal of the European Communities No L 190/33 tion of import levies on pigmeat products from Portugal owing to the minimal difference between the prices obtai ­ ning in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Whereas the first component must be equal to the value on the world market of the quantity of feed grain equiva ­ lent to the quantity of feedingstuffs required for the production in third countries of one kilogram of pigmeat, such quantity being composed as provided in Article 2 ( 1 ) of Regulation (EEC) No 2766/75 ; Whereas the value of that quantity of grain must be deter ­ mined in accordance with Article 2 (2) and (3) of Regula ­ tion (EEC) No 2766/75 ; Whereas the said Article 2 provides that the price for each cereal on the world market shall be equal to the average of the cif prices of such cereal ; whereas the cif prices shall be determined for the period of five months ending one month before the quarter in respect of which the said amount is calculated ; whereas that period is 1 February to 30 June 1988 ; Whereas the second component, which represents the extra cost, in relation to feed grain of feedingstuffs other than grain required for the production of one kilogram of pigmeat, shall , in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 2766/75, be 15% of the value of the quantity of feed grain ; Whereas the third amount, which represents overhead costs of production and marketing, shall , in accordance with Article 3 (2) of Regulation (EEC) No 2766/75, be 38,69 ECU per 100 kilograms of pig carcases : Whereas the sluice-gate prices of products referred to in Article 1 of Regulation (EEC) No 2766/75, other than pig carcases, must be derived from the sluice-gate price for pig carcases on the basis of the coefficients laid down by Regulation (EEC) No 3944/87 ; Whereas, Commission Regulation (EEC) No 616/86 of 28 February 1986 on the application of import levies on pigmeat products from Portugal ^1) suspended the applica ­ Article 1 1 . For the period 1 August to 31 October 1988 the levies provided for in Article 8 of Regulation (EEC) No 2759/75 for the products referred to in Article 1 (1 ) thereof and the sluice-gate prices provided for in Article 12 thereof for the products referred to in Article 1 of Regulation (EEC) No 2766/75 shall be as set out in the Annex hereto. 2. Nevertheless, in the case of products falling within CN codes 0206 30 21 , 0206 30 31, 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 1602 10 00, 1602 20 90 and 1602 90 10, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. 3 . For imports from Portugal of products specified in paragraph I and in free circulation in that Member State, application of the levies specified in the Annex shall be suspended. Article 2 This Regulation shall enter into force on 1 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 58, 1 . 3 . 1986, p. 45. No L 190/34 Official Journal of the European Communities 21 . 7. 88 ANNEX to the Commission Regulation of 20 July 1988 fixing the sluice-gate prices and levies on pigmeat CN code Sluice-gate price(ECU/ 100 kg) Amount of levies (ECU/ 100 kg) Conventional rate of duty bound within GAIT (%) 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0206 30 21 0206 30 31 0206 41 91 0206 49 91 0209 00 1 1 0209 00 19 0209 00 30 0210 1111 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 1960 0210 19 70 0210 19 81 0210 19 89 0210 90 31 0210 90 39 1501 00 11 1501 00 19 1601 00 10 1601 00 91 71,49 60,80 71,49 92,96 . 134,79 104,12 104,12 150,60 80,88 150,60 150,60 92,96 134,79 104,12 104,12 150,60 80,88 150,60 150,60 112,48 81,80 112,48 81,80 37,18 40,90 22,31 134,79 104,12 262,15 206,37 80,88 134,79 118,99 130.14 104,12 150,60 150,60 . 150,60 206,37 259,36 262.15 262,15 112,48 81,80 29,75 29,75 130,14 218,46 54,21 46,1 1 54,21 70,50 102,23 78,96 78,96 114,21 61,34 114,21 114,21 70,50 102,23 78,96 78,96 114,21 61,34 114,21 114,21 85,31 62,04 85,31 62,04 28,20 31,02 16,92 102,23 78,96 198,81 156,51 61,34 102,23 90,24 98,70 78,96 114,21 114,21 114,21 156,51 196,70 198,81 198,81 85,31 62,04 22,56 22,56 115,20 195,80 7 4 7 4 3 24 21 . 7. 88 Official Journal of the European Communities No L 190/35 CN code Sluice-gate price (ECU/ 100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 1601 00 99 148,74 129,31 1602 10 00 104,12 99,75 26 1602 20 90 120,85 142,66 25 1602 41 10 227,75 199,94 _ 1602 42 10 190,57 164,57 1602 49 11 227,75 199,94 1602 49 13 190,57 164,57 1602 49 15 190,57 164,57 1602 49 19 125,50 109,31 1602 49 30 104,12 99,75 1602 49 50 62,28 71,64 _ 1602 90 10 120,85 142,66 26 1602 90 51 125,50 109,31 1902 20 30 62,28 71,64 